PER CURIAM.
Becky Lynn Prestwood challenges the order of the trial court denying her motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Prestwood argues that her three-year minimum mandatory sentence is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002). We affirm the order of the trial court because Prest-wood’s motion is facially insufficient as she does not affirmatively allege that her date of offense falls within the window created by Taylor. We note, however, that the trial court did not dismiss Prestwood’s motion as facially insufficient. Instead, in its December 17, 2002, order, it dismissed Prestwood’s motion without prejudice to refile when the Florida Supreme Court had reviewed the decision in Taylor. On May 29, 2002, the State filed a voluntary dismissal of said review in State v. Taylor, 821 So.2d 302 (Fla.2002) (table). Our affir-mance is therefore without prejudice to Prestwood’s filing a facially sufficient rule 3.800(a) motion.
FULMER, DAVIS, and KELLY, JJ., concur.